           Case 2:16-cv-02637-RFB-NJK Document 50 Filed 08/17/21 Page 1 of 3




1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Amelia L. Bizzaro
     Assistant Federal Public Defender
4    Wisconsin State Bar No. 1045709
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Amelia_Bizzaro@fd.org
7

8    *Attorney for Petitioner Hector Leonard Jardine

9

10
                           U NITED S TATES D ISTRICT C OURT
11                               D ISTRICT OF N EVADA
12   Hector Leonard Jardine,

13                Petitioner,                   Case No. 2:16-cv-02637-RFB-NJK

14         v.                                   Unopposed motion to extend time
                                                for filing opposition to motion to
15   Brian Williams, et al.,                    dismiss

16                Respondents.                  (First Request)

17

18

19

20

21

22

23

24

25

26

27
           Case 2:16-cv-02637-RFB-NJK Document 50 Filed 08/17/21 Page 2 of 3




1                                  POINTS   AND    AUTHORITIES
2           Petitioner Hector Jardine respectfully asks this Court to enter an Order

3    extending his deadline for filing an opposition to the warden’s motion to dismiss by

4    60 days until October 15, 2021.

5           Counsel for the warden, Senior Deputy Attorney General Charles L.

6    Finlayson, does not object to this request.

7           This is Jardine’s first request to extend this deadline.

8           At Jardine’s request, and without opposition from the warden, this Court

9    granted his motion to reopen the case, having completed exhaustion his claims in

10   state court. 1

11          Following a single request for an extension, the warden filed its response to

12   Jardine’s first amended petition on July 16, 2021. 2 Because it filed a motion to

13   dismiss, rather than an answer, Jardine’s opposition is due August 16, 2021. 3

14          This extension is necessary to allow counsel time to draft Jardine’s response

15   to the warden’s motion, which seeks to dismiss Jardine’s case on timeliness

16   grounds.

17          Given the restrictions the Nevada Department of Corrections has imposed on

18   in-person visitation in response to the pandemic as well as understaffing, counsel

19   wasn’t able to meet with Jardine about the warden’s motion until August 11, 2021,

20   though the request was made on or about July 20, 2021. Such an in-person meeting

21   was necessary because Jardine’s opposition will focus on equitable tolling, a fact-

22   specific inquiry.

23

24

25
            1   ECF Nos. 39, 40, 41.
26
            2   ECF No. 41.
27          3   ECF No. 41 at 3.


                                                   2
           Case 2:16-cv-02637-RFB-NJK Document 50 Filed 08/17/21 Page 3 of 3




1          Having met with Jardine and previously gathered other records, counsel
2    believes she has everything she needs to file Jardine’s opposition by the next
3    deadline.
4          This request takes counsel’s schedule into consideration, which includes filing
5    a petition under the AEDPA statue of limitations on August 4, 2021 in Aberha v.
6    Gittere, Case No. 3:20-cv-00524-LRH-WGC, and the anticipated filing of two other
7    AEDPA petitions in Zuniga v. Bean, Case No. 2:20-cv-00519-GMN-BNW on
8    September 7, 2021, and in Taylor v. Director, Case No. 2:20-cv-01962-GMN-DJA on
9    October 13, 2021. Counsel also has a Ninth Circuit oral argument on August 30,
10   2021 in Bork v. Gentry, Case No. 20-15461, in addition to counsel’s other
11   supervisory duties.
12         For the reasons stated above, Jardine respectfully asks this Court to grant
13   the requested extension until October 15, 2021.
14         Dated August 16, 2021.
15
                                                    Respectfully submitted,
16

17                                                  Rene L. Valladares
                                                    Federal Public Defender
18

19                                                  /s/ Amelia L. Bizzaro
      IT IS SO ORDERED:                             Amelia L. Bizzaro
20                                                  Assistant Federal Public Defender
21

22   __________________________
     RICHARD F. BOULWARE, II
23
     United States District Judge
24   DATED this 17th day of August, 2021.
25

26

27


                                                3
